Citation Nr: 1753706	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to exposure to smoke and chlorobenzylidene malononitrile (CS or CS Gas), and to include as secondary to service-connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from rating a decision issued in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue was twice before the Board in August 2015 and February 2016 and was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if further action is required.


REMAND

Although the further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

In its February 2016 remand, the Board requested a supplemental medical opinion regarding whether the Veteran's current obstructive sleep apnea was caused or aggravated by his service-connected disabilities of tinnitus and bilateral hearing loss.  In response, the AOJ received a June 2016 medical opinion.  The medical opinion concluded that it is less likely than not that "the Veteran's sleep apnea relates to a nexus between and/or aggravated by his service-connected" tinnitus and bilateral hearing loss.  The examiner noted that for tinnitus, the current auditory literature lacks supportive, objective medically-based, clinical evidence and studies for a nexus between tinnitus and sleep apnea.  Regarding bilateral hearing loss, she noted that the October 2010 audiology report and audiogram "clearly and unmistakabl[y]" found changes in the frequency pattern.  

The examiner concluded that "... an in-person examination is warranted because the auditory and polysomnography literature lacks objective, medically-based, clinical evidence to support a nexus between tinnitus and/or hearing loss with sleep apnea."  In the February 2016 remand, the Board noted that, "[i]f the examiner determines that an in-person examination is necessary, it should be scheduled."  A VA examination was not scheduled.  There was not substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Because it was determined that the Veteran needed to be examined in person, such an examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must opine as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea disability was proximately due to or the result of his service-connected tinnitus and/or bilateral hearing loss disability.  

b.  Whether it is at least as likely as not that the Veteran's sleep apnea disability was aggravated beyond its natural progression by his service-connected tinnitus and/or bilateral hearing loss disability.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  




